Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/21 has been entered.
 
Receipt of amendment, IDS and response dated 2/1/21is acknowledged.
Claim status
Claim 16 has been canceled. Claims 1-15 and 17-19 are pending in the instant application. 
The following rejections have been maintained and the newly added limitation “a gelling agent selected from the group of compounds with INCI designation Carbomer” have been addressed: 

Double Patenting

Claims 1-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9, 12, 14-19 and 21-24 of copending Application No. 16/717515 (US PGPUB 20200188273) in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20) and WO 2019/191747 to Streuli et al.
Copending claims are directed to a composition and method of temporarily shaping keratin fibers comprising: a) at least one cationically modified guar derivative having a weight-average molecular weight in the range of from about 5,000 to about 200,000 and a cationic degree of substitution in the range of from about 0.1 to about 2 and b)   at least one polyimide. Instant claim 9 is directed to a method of using a cosmetic composition, the method comprising the steps of: temporarily fixing keratinic fibers into a shape; and applying the cosmetic composition a method of using a cosmetic composition, the method comprising the steps of: temporarily fixing keratinic fibers into a shape; and applying the cosmetic composition as recited in claim 1 to keratin fibers. Both instant and copending claims recite the same type of cationically modified guar gum, including the molecular weight and degree of cationic substitution. Both instant and copending claims recite organic acid and alkanolamines in the composition. Copending claims recite an additional polyvinylpyrrolidone of the instant claims.
	Copending claims fail to recite instant component b) at least one cationic copolymer b) which is obtained by reacting vinylpyrrolidone with methacrylamidopropyltrimethylammonium chloride (MAPTAC), in particular, polyquaternium-28.
	Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions, comprising a cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for 
Motosuke does not teach the claimed molecular weight and degree of cationization of cationic guar gum, as claimed, even though Motosuke suggests any molecular weight and degree cationic substitution may be used. 
In this regard, Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Streuli teaches that the composition further comprises, along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. For the hair styling polymers, Streuli teaches quaternary ammonium-28 along with several other polyquaternium polymers such as polyquaternium-11 [0043] in an amount of 0.001% to 10% based on the total weight of the hair styling composition, thus suggesting their equivalence in hair styling effect. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the copending claims of 16/717515 (US PGPUB 20200188273)so as to include polyquaternium-28  of Motosuke in combination with the cationically modified guar gum, to arrive at the instant claims because while Motosuke teaches cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003] and for a synergistic effect. 
Streuli also teaches cationically modified guar gum that has a MW and degree of substitution that provides optimum hair styling effect, which can be employed with a number of polyquaternium compounds for effective hair styling. Further, one skilled in the art would have been able to include additional polymers such as PVP/VA of Streuli along with the above cationic guar and polyquaternium-28 in the copending claims because Streuli recognizes that a combination of cationic guar gum, PVP/VA and polyquaternium compounds for better hair styling effect. Streuli also teaches polyquaternium -11 and 28 as equivalent. 
Copending claims also lack the newly added limitation, a gelling agent selected from the group of compounds with INCI designation Carbomer.
Streuli also teaches that the composition further comprises a gelling agent, Carbomer, in an amount 0.04wt% [Example] in a hair styling composition which also includes Guar hydropropyltrimonium chloride. Hence, it would have been further obvious for one of an ordinary skill in the art to further modify the copending claims by including Carbomer of Streuli so as to impart the desired gelling consistency to the composition because Streuli teaches adding to gelling agents to hair styling compositions. Thus, one skilled in the art have expected an improved style holding and reduced frizz with the said composition, as suggested by Streuli. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/717675  (US PGPUB 20200188276) in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20) and WO 2019/191747 to Streuli et al. 
Copending Applications claims are directed to a composition and method of temporarily shaping keratin fibers comprising: a) at least one cationically modified guar derivative having a weight-average molecular weight in the range of from about 5,000 to about 200,000 and a degree of cationic substitution of 0.1 to 2.0. Both instant and copending claim sets recite the same type of cationically modified guar gum, including the molecular weight and degree of cationic substitution. Both instant and copending claim sets recite organic acid and alkanolamines in the composition. Further, the claims 
Copending claims fail to recite instant component b) at least one cationic copolymer b) which is obtained by reacting vinylpyrrolidone with methacrylamidopropyltrimethylammonium chloride (MAPTAC), in particular, polyquaternium-28. 
Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions, comprising a cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003]. Motosuke teaches cationically modified gum, including hydroxytriethylammoniopropyl guar gum chloride and suggests that any molecular weight and degree of cationization may be used [0030-0031]. Motosuke particularly teaches polyquaternium-28 (Gafquat HS 100) as component D [0034-0036] in amounts of 0.01% to as high as 5% [0036]. Motosuke teaches component C and component D act in synergistic to impart foam, volume and excellent finish [0037]. [0040] teaches additional components such as pH regulators. Example 2 of Motosuke teaches a combination of polyquaternium-28 and cationic guar gum, and further includes citric acid (reads on instant organic acid of claim 7).
Motosuke does not teach the claimed molecular weight and degree of cationic substitution of cationic guar gum, as claimed, even though Motosuke suggests any molecular weight and degree cationization may be used. 
In this regard, Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify each of the above copending claim sets of the above applications, to include polyquaternium-28  of Motosuke in combination with the cationically modified guar gum, so as to arrive at the instant claims because while Motosuke teaches cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003] and for a synergistic effect. Streuli also teaches cationically modified guar gum that has a MW and degree of 
Copending claims also lack the newly added limitation, a gelling agent selected from the group of compounds with INCI designation Carbomer.
Streuli also teaches that the composition further comprises a gelling agent, Carbomer, in an amount 0.04wt% [Example] in a hair styling composition which also includes Guar hydropropyltrimonium chloride. 
Hence, it would have been further obvious for one of an ordinary skill in the art to further modify the copending claims by including Carbomer of Streuli so as to impart the desired gelling consistency to the composition because Streuli teaches adding to gelling agents to hair styling compositions. Thus, one skilled in the art have expected an improved style holding and reduced frizz with the said composition, as suggested by Streuli. 
This is a provisional nonstatutory double patenting rejection.

3.	Claims 1-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9095529 in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20), WO 2019/191747 to Streuli et al., and US 20140186284 to Sha et al (Sha).

Instant claims are directed to a cosmetic composition and a method of using the cosmetic composition for temporarily reshaping the keratinous fibers, the composition comprising a)  at least one cationically modified guar derivative a) with a weight average molecular weight in the range of from about 5,000 to about 200,000 and a degree of cationic substitution in the range of from about 0.1 to about 2; b)  at least one cationic copolymer b) which is obtained by reacting vinylpyrrolidone with methacrylamidopropyltrimethylammonium chloride (MAPTAC) and a gelling agent selected from the group of compounds with INCI designation Carbomer. 
Both instant and the patented claims recite b) at least one cationic copolymer b) which is obtained by reacting vinylpyrrolidone with methacrylamidopropyl trimethylammonium chloride (MAPTAC). In particular, patented claims 5 recites the instant copolymer b) which is obtained by reacting vinylpyrrolidone with methacrylamidopropyltrimethylammonium chloride (MAPTAC). Claim 6 of the patent recites 0.1 to 7% of the above copolymer of vinylpyrrolidone and MAPTAC, and hence meet instant claim 4. Patented claim further teaches alkanolamines, 2-aminomethypropanol, of instant claim 6.
Patented claims do not recite the instant a) at least one cationically modified guar derivative a) with a weight average molecular weight in the range of from about 5,000 to about 200,000 and a degree of cationic substitution in the range of from about 0.1 to 
Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions, comprising a cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003]. Motosuke teaches cationically modified gum, including hydroxytriethylammoniopropyl guar gum chloride and suggests that any molecular weight and degree of cationization may be used [0030-0031]. Motosuke particularly teaches polyquaternium-28 (Gafquat HS 100) as component D [0034-0036] in amounts of 0.01% to as high as 5% [0036]. Motosuke teaches component C and component D act in synergistic to impart foam, volume and excellent finish [0037]. [0040] teaches additional components such as pH regulators. Example 2 of Motosuke teaches a combination of polyquaternium-28 and cationic guar gum, and further includes citric acid (reads on instant organic acid of claim 7). Motosuke does not teach the claimed molecular weight and degree of cationization of cationic guar gum, as claimed. 
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Streuli teaches that the composition further comprises, along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the patented claims of US Patent 9095529, to include appropriate cationically modified guar gum, having a molecular weight and degree of cationic substitution as claimed, in combination with polyquaternium-28 of patented claims, so as to arrive at the instant claims because while Motosuke teaches cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003] and for a synergistic effect, Streuli teaches cationically modified guar gum that has a MW and degree of substitution that provides optimum hair styling effect. Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. 

Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc. For the new claim limitation, it is to be noted that Sha reference also teaches Carbomer as a viscosity modifying agent, Carbomer [0046] for treating hair and providing hair conditioning.

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the patented claims of US Patent 9095529 (modified with the teachings of Motosuke or Streuli references) by including PVP because Sha teaches PVP acts as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled 
Patented claims also lack the newly added limitation, a gelling agent selected from the group of compounds with INCI designation Carbomer.
Streuli also teaches that the composition further comprises a gelling agent, Carbomer, in an amount 0.04wt% [Example] in a hair styling composition which also includes Guar hydropropyltrimonium chloride. Hence, it would have been further obvious for one of an ordinary skill in the art to further modify the patented claims by including Carbomer of Streuli so as to impart the desired gelling consistency to the composition because Streuli teaches adding to gelling agents to hair styling compositions. Thus, one skilled in the art have expected an improved style holding and reduced frizz with the said composition, as suggested by Streuli. 


4.	Claims 1-15 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10624832 in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20) and WO 2019/191747 to Streuli et al., and US 20140186284 to Sha et al (Sha). 

Patented claims do not recite the instant a) at least one cationically modified guar derivative a) with a weight average molecular weight in the range of from about 5,000 to about 200,000 and a degree of cationic substitution in the range of from about 0.1 to about 2, and further lacks the organic acid.  Instant claims have now been amended to further include c) at least film-forming polymer c) polyvinylpyrrolidone (PVP).
Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions, comprising a cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003]. Motosuke teaches cationically modified gum, including hydroxytriethylammoniopropyl guar gum chloride and suggests that any molecular weight and degree of cationization may be used [0030-0031]. Motosuke particularly teaches polyquaternium-28 (Gafquat HS 100) as component D [0034-0036] in amounts of 0.01% to as high as 5% [0036]. Motosuke teaches component C and component D act in synergistic to impart foam, volume and excellent finish [0037]. [0040] teaches additional components such as pH regulators. Example 2 of Motosuke teaches a combination of polyquaternium-28 and cationic guar gum, and further includes citric acid (reads on instant organic acid of claim 7).

Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Streuli teaches that the composition further comprises, along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. For the hair styling polymers, Streuli teaches quaternary ammonium-28 along with several other polyquaterium polymers such as polyquaternium-11 [0043] in an amount of 0.001% to 10% based on the total weight of the hair styling composition. [0015] teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or vinyl pyrrolidone/2-(dimethylamino) ethyl methacrylate copolymer, ethyl ester of methyl vinyl ether/maleic anhydride copolymer or polyimide-1, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic acids (lactic, citric, malic acid). The exemplified composition (ex.1) of Streuli include polyquaternium-11, PVP/VA, along with cationic guar gum of instant claims. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the patented claims of US Patent 10624832 to include appropriate cationically modified guar gum, having a molecular weight and degree of cationic substitution as claimed, in combination with polyquaternium-28 of patented claims, so as to arrive at the instant claims because 
Instant claims have now been amended to further include c) at least film-forming polymer c) polyvinylpyrrolidone (PVP), which is not recited in the patented claims of US 10624832 nor disclosed by Motosuke or Streuli references.
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc. For the new claim limitation, it is to be noted that Sha reference also teaches Carbomer as a viscosity modifying agent, Carbomer [0046] for treating hair and providing hair conditioning.

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the patented claims of US Patent 10624832 (modified with the teachings of Motosuke or Streuli references) by including polyvinylpyrrolidone (PVP) because Sha teaches PVP acts as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have recognized that while polymers such as PVP/VA of Streuli, along with the above cationic guar and polyquaternium-28 are effective for better hair styling effect, Sha teaches PVP and PVP/VA as equivalent as nonionic film formers. Thus, one skilled in the art would have expected an improved style holding and reduced frizz with the said composition, as suggested by Streuli, and also provide an excellent conditioning, unexpectedly good styling effects, good manageability and a food/sleek feel to the hair [0020] with the non-ionic film forming PVP, as taught by Sha.
Patented claims also lack the newly added limitation, a gelling agent selected from the group of compounds with INCI designation Carbomer.
Streuli also teaches that the composition further comprises a gelling agent, Carbomer, in an amount 0.04wt% [Example] in a hair styling composition which also includes Guar hydropropyltrimonium chloride. Hence, it would have been further obvious for one of an ordinary skill in the art to further modify the patented claims by including Carbomer of Streuli so as to impart the desired gelling consistency to the 

5.	Claims 1-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over EACH of the following claims 1-2, 4-8, 10-20 of copending Application No. 16/717080 (US PGPUB 20200188280); claims 1-20 of copending Application No. 16/717555 (US PGPUB 20200188274); claims 1-2, 6-8, 10-22 of copending Application No. 16/718052  (US PGPUB 20200188279); claims 1-2, 4, 7-8, AND 10-15 of copending Application No. 16/717048 (US PGPUB 20200188278), and claims 1-2, 4, 6-19 of copending Application No. 16/718045 (US PGPUB 20200188277), EACH set of claims in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20) and WO 2019/191747 to Streuli et al., and US 20140186284 to Sha et al (Sha). 

Each of the above Copending Applications claims are directed to a composition and method of temporarily shaping keratin fibers comprising: a) at least one cationically modified guar derivative having a weight-average molecular weight in the range of from about 5,000 to about 200,000 and a degree of cationic substitution of 0.1 to 2.0. Both instant and copending claim sets recite the same type of cationically modified guar gum, including the molecular weight and degree of cationic substitution. Both instant and copending claim sets recite organic acid and alkanolamines in the composition.

Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions, comprising a cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003]. Motosuke teaches cationically modified gum, including hydroxytriethylammoniopropyl guar gum chloride and suggests that any molecular weight and degree of cationization may be used [0030-0031]. Motosuke particularly teaches polyquaternium-28 (Gafquat HS 100) as component D [0034-0036] in amounts of 0.01% to as high as 5% [0036]. Motosuke teaches component C and component D act in synergism to impart foam, volume and excellent finish [0037]. [0040] teaches additional components such as pH regulators. Example 2 of Motosuke teaches a combination of polyquaternium-28 and cationic guar gum, and further includes citric acid (reads on instant organic acid of claim 7).
Motosuke does not teach the claimed molecular weight and degree of cationization of cationic guar gum, as claimed. 
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Streuli teaches that the 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the claims of the above copending applications, to include appropriate cationically modified guar gum, having a molecular weight and degree of cationic substitution as claimed, in combination with polyquaternium-28 of patented claims, so as to arrive at the instant claims because while Motosuke teaches cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003] and for a synergistic effect, Streuli teaches cationically modified guar gum that has a MW and degree of substitution that provides optimum hair styling effect. Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 
Instant claims have now been amended to further include c) at least film-forming polymer c) polyvinylpyrrolidone (PVP), which is not recited in the claims of each of the copending claims nor disclosed by Motosuke or Streuli references.
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc. For the new claim limitation, it is to be noted that Sha reference also teaches Carbomer as a viscosity modifying agent, Carbomer [0046] for treating hair and providing hair conditioning.

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the claims of the each of the above copending claim sets (modified with the teachings of Motosuke or Streuli references) by including polyvinylpyrrolidone (PVP) because Sha teaches PVP acts as 
Copending claims OF Application No. 16/717080 (US PGPUB 20200188280) and 16/717555 (US PGPUB 20200188274) recite instant claimed carbomer.
Copending claims Application No. 16/718052 (US PGPUB 20200188279), 16/717048 (US PGPUB 20200188278) and 16/718045 (US PGPUB 20200188277)do not claim carbomer of the instant claims.
Streuli also teaches that the composition further comprises a gelling agent, Carbomer, in an amount 0.04wt% [Example] in a hair styling composition which also includes Guar hydropropyltrimonium chloride. 
Hence, it would have been further obvious for one of an ordinary skill in the art to further modify the copending claims of 16/718052 (US PGPUB 20200188279), 16/717048 (US PGPUB 20200188278) and 16/718045 (US PGPUB 20200188277) by including Carbomer of Streuli so as to impart the desired gelling consistency to the composition because Streuli teaches adding to gelling agents to hair styling 
This is a provisional nonstatutory double patenting rejection.

	Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al., in view of JP 2011073980 to Motosuke et al (submitted on IDS dated 9/18/20) and US 20140186284 to Sha et al (Sha). 
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Streuli teaches that the composition further comprises, along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. [0015] particularly teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or vinyl pyrrolidone/2-(dimethylamino) ethyl methacrylate copolymer, ethyl ester of methyl vinyl ether/maleic anhydride copolymer or polyimide-1, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic 
For the claimed Carbomer, Streuli also teaches that the composition further comprises a gelling agent, Carbomer, in an amount 0.04wt% [Example] in a hair styling composition which also includes Guar hydropropyltrimonium chloride. 
Streuli does not teach the instant claimed copolymer b), in particular, polyquaternium-28. 
Motosuke et al teaches a hair care composition, in particular conditioning shampoo compositions [0001], comprising an anionic surfactant, an ampholytic surfactant, a cationized compound selected from a cationized cellulose and a cationic guar gum (component C) and a copolymer comprising vinylpyrrolidone and an acrylamide derivative (component D), for improving the feel, flexibility, cohesiveness etc [abstract, 0002-0003]. Motosuke teaches cationically modified gum, including hydroxytriethylammoniopropyl guar gum chloride and suggests that any molecular weight and degree of cationization may be used [0030-0031]. Motosuke particularly 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Streuli, by including 0.1% to 5% polyquaternium-28 as a suitable hair styling polymer, in the cationic guar gum containing composition (of Streuli) because while Streuli exemplifies polyquaternium-11 in combination with cationic guar gum, Streuli teaches equivalence of various polyquaternium compounds (including polyquaternium-28, 11 etc) and further Motosuke teaches a synergistic effect with a combination of polyquaternium-28 and cationic guar gum, in providing excellent hair conditions effects i.e., smoothness, stability and flexibility. Thus, one skilled in the art have expected an improved style holding and reduced frizz with the said composition, as suggested by Streuli, as well as effective conditioning such as smooth feel, flexibility and stability (required for style holding).
Instant claim 1 has now been amended to recite component c), at least one film-forming polymer, polyvinylpyrrolidone.

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the composition of Streuli (modified with the teachings of Motosuke) and include polyvinylpyrrolidone (PVP) in the composition, because Sha teaches PVP acts as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have recognized that while polymers such as PVP/VA of Streuli, along with the above cationic guar and polyquaternium-28 are effective for better hair styling effect, Sha teaches PVP and PVP/VA as equivalent as nonionic film formers. Thus, one skilled in the art would have expected an improved style holding and reduced frizz with .


Response to Arguments
Applicant's arguments filed 07/08/21 have been fully considered but they are not persuasive. Instant claims have been amended to include Carbomer. 
Applicants argue that the WO 2019/191747 to Streuli et al., JP 2011073980 to Motosuke et al and US 20140186284 to Sha et al (Sha) do not teach the newly added limitation, a gelling agent, which is a homopolyacrylic acid (INCI:Carbomer). Hence, it is argued that the rejections should be withdrawn.
 However, the arguments are not persuasive because Streuli also teaches that the composition further comprises a gelling agent, Carbomer, in an amount 0.04wt% [Example] in a hair styling composition which also includes Guar hydropropyltrimonium chloride. It is to be noted that Sha reference also teaches Carbomer as a viscosity modifying agent, Carbomer [0046] for treating hair and providing hair conditioning. Hence, applicants’ arguments are not found persuasive. 
With respect to the Double patenting rejections Applicants note that the primary references for these rejections and the instant Application are commonly owned by Henkel AG & Co. KGaA. Applicants request that the Office holds the provisional non-statutory double patenting rejections in abeyance until a time in which the Office provides an indication of allowable subject matter in the instant claims. At such a time, if 
 However, Applicants’ response does not provide any arguments regarding the merits of the double patenting rejections and further the argument that the primary references and the instant Application are commonly owned by Henkel AG & Co. KGaA is not found persuasive.  Since none of the claims are found allowable at this time, the double patenting rejections have been maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611